Detailed Action

►	The applicant's response (filed 05 NOV 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-14 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 10-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

Claim 10 is indefinite because of the use of the phrase “preferably but not mandatorily”.  The use of exemplary claim language makes these claims indefinite. See the MPEP at 2173.05(d).  
	It is well established that the description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim. Ex parte Hall, 83 USPQ 38 (Bd. App. 1949).  Changing the offending phrase to something like “optionally” will overcome this rejection.



35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 1-7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Diamond [US 2013/0261196 – hereinafter “Diamond”].

	Claim 1 is drawn to a pair of interacting hairpin oligo probes capable capable of hybridizing adjacently on a nucleic acid target sequence in fixed and permeabilized cells and interacting to generate a single-stranded initiator sequence capable of initiating a hybridization chain reaction (HCR) or rolling circle amplification (RCA) amplification, said probe pair comprising
a first, arm-donating hairpin probe that is a stem-and-loop oligonucleotide having a double-
stranded stem comprising two complementary arm sequences flanking a target-sequence-
complementary single-stranded loop sequence, wherein one of the arm sequences (donating arm) includes a single-stranded extension, and
a second, arm-acceptor hairpin probe that is a stem-and-loop oligonucleotide having a
double-stranded stem comprising two complementary arm sequences flanking a single-stranded
loop sequence, the loop and one arm comprising an HCR or RCA initiator sequence, the other arm having a single-stranded extension comprising at least a terminal target-sequence-complementary sequence, said second probe being capable of hybridizing to said target sequence adjacently to said first probe, wherein, when free in solution or bound non-specifically, the probes are capable of maintaining their stem-loop structures, wherein, hybridization of the first probe’s loop sequence to the target sequence opens that probe’s stem, but hybridization of second probe’s terminal target-sequence-complementary sequence to the target sequence does not open that probe’s stem, and wherein, if the first and second probes are correctly 
	Diamond teach, see at least para 73, an set of oligonucleotide probes (e.g. N-mer arrays) comprising all of the structural limitation recited in Claim 1. Clearly, Diamond do not teach using   their probes as recited in claim 1, however the intended use of a claimed product does not limit a claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963). 

The limitations of Claims 2-7 and 13-14 are inherent to the N-mer arrays of Diamond. 


►	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Diamond [US 2013/0261196 – hereinafter “Diamond”] as applied above against Claims 1-3 and further in view of  Matthews 
	
Regarding Claims 8-9, Diamond teach an oligonucleotide set as recited in Claims 3 and 8 except Diamond do not teach the labeling of the oligos of their N-mer arrays. However, it was well known to label oligos with detectable moieties in order to follow their movements during assays.    Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the oligos present on the N-mer arrays of Diamond wherein said oligos are labeled with a detectable label.

Claim Objections


►	Claim(s) 10-12 is/are is objected to because it is dependent upon a rejected independent base claim, however, Claim 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection.


CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov